Exhibit 10.2

 

TAX RECEIVABLE AGREEMENT

 

by and among

 

Adapthealth Corp.,

 

CERTAIN OTHER PERSONS NAMED HEREIN,

 

and

 

THE AGENT

 

DATED AS OF November 8, 2019

 

--------------------------------------------------------------------------------



 

TAX RECEIVABLE AGREEMENT

 

This TAX RECEIVABLE AGREEMENT (this “Agreement”), dated as of November 8, 2019,
is hereby entered into by and among AdaptHealth Corp., a Delaware corporation
(together with its Subsidiaries that are consolidated for U.S. federal income
and applicable state and local Tax purposes, and assuming for this purpose that
all available elections to file consolidated tax returns have been made, the
“Corporate Taxpayer”), AdaptHealth Holdings LLC, a Delaware limited liability
company (the “Company”), the TRA Holders and the Agent.

 

RECITALS

 

WHEREAS, the TRA Holders currently hold, directly or indirectly, limited
liability company interests (“Units”) in the Company, which is classified as a
partnership for U.S. federal income tax purposes;

 

WHEREAS, the Corporate Taxpayer is the managing member of the Company;

 

WHEREAS, the Company and each of its direct and indirect Subsidiaries that is
treated as a partnership for U.S. federal income tax purposes will have in
effect an election under Section 754 of the Internal Revenue Code of 1986, as
amended (the “Code”), and any corresponding provisions of state and local Tax
law, for each Taxable Year in which an Exchange (as defined below) occurs, which
election is expected to result, with respect to the Corporate Taxpayer, in an
adjustment to the Tax basis of the assets owned by the Company and such
Subsidiaries;

 

WHEREAS, from and after the Closing Date (as defined below), the TRA Holders may
sell all or a portion of their Units (solely to the extent such Units are
Exchangeable Units (as defined below)), together with shares of Class B Common
Stock (as defined below), to the Corporate Taxpayer for cash and/or Class A
Common Stock (as defined below) in one or more Exchanges, and as a result of
such Exchanges, the Corporate Taxpayer is expected to obtain or be entitled to
certain Tax benefits as further described herein; and

 

WHEREAS, Blocker is taxable as a corporation for U.S. federal income tax
purposes;

 

WHEREAS, the shareholder of Blocker will enter into certain reorganization
transactions with the Corporate Taxpayer in connection with the Merger (the
“Reorganization Transactions”), and as a result of such transactions the
Corporate Taxpayer will obtain or be entitled to certain Tax benefits as further
described herein;

 

WHEREAS, this Agreement is intended to set forth the agreements among the
parties hereto regarding the sharing of the Tax benefits realized by the
Corporate Taxpayer as a result of the Exchanges and the Reorganization
Transactions;

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

1

--------------------------------------------------------------------------------



 

ARTICLE I.

 

DEFINITIONS

 

Section 1.1.           Definitions. As used in this Agreement, the terms set
forth in this Article I shall have the following meanings (such meanings to be
equally applicable to both the singular and plural forms of the terms defined).

 

“Accrued Amount” has the meaning set forth in Section 3.1(b) of this Agreement.

 

“Actual Tax Liability” means, with respect to any Taxable Year, the actual
liability for Taxes of (i) the Corporate Taxpayer and (ii) without duplication,
the Company, but only with respect to Taxes imposed on the taxable income of the
Company that is allocable to the Corporate Taxpayer or to the other members of
the consolidated, combined, or unitary group of which the Corporate Taxpayer is
a member for such Taxable Year.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

 

“Agent” means Chief Financial Officer or such other Person designated as such
pursuant to Section 7.6(c).

 

“Agreed Rate” means a per annum rate of LIBOR plus 100 basis points.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Amended Schedule” has the meaning set forth in Section 2.4(b) of this
Agreement.

 

“Attributable” has the meaning set forth in Section 3.1(b) of this Agreement.

 

“Attribute Schedule” has the meaning set forth in Section 2.2 of this Agreement.

 

“Basis Adjustment” means any adjustment to the Tax basis of a Reference Asset as
a result of an Exchange and the payments made pursuant to this Agreement with
respect to such Exchange (as calculated under Section 2.1 of this Agreement),
including, but not limited to: (i) under Sections 734(b), 743(b), and 754 of the
Code (in situations where, following an Exchange, the Company remains classified
as a partnership for U.S. federal income tax purposes); and (ii) under Sections
732(b), 734(b) and 1012 of the Code (in situations where, as a result of one or
more Exchanges, the Company becomes an entity that is disregarded as separate
from its owner for U.S. federal income tax purposes), and in each case,
comparable sections of state and local Tax laws. For the avoidance of doubt,
(i) the amount of any Basis Adjustment resulting from an Exchange of
Exchangeable Units shall be determined without regard to any
Section 743(b) adjustment attributable to such Exchangeable Units prior to such
Exchange, (ii) payments made under this Agreement shall not be treated as
resulting in a Basis Adjustment to the extent such payments are treated as
Imputed Interest, and (iii) for the purpose of calculating any Basis

 

2

--------------------------------------------------------------------------------



 

Adjustment resulting from an Exchange, all consideration shall be allocated to
the purchase of Exchangeable Units (and none to the Class B Common Stock, if
any) in such Exchange.

 

“Beneficial Owner” means, with respect to a security, a Person who directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares:

 

(i)                                     voting power, which includes the power
to vote, or to direct the voting of, such security and/or

 

(ii)                                  investment power, which includes the power
to dispose of, or to direct the disposition of, such security. The terms
“Beneficially Own” and “Beneficial Ownership” shall have correlative meanings.

 

“Blended Rate” means, with respect to any Taxable Year, the sum of (x) the
product of (i) the highest marginal federal income tax rate applicable to the
Corporate Taxpayer for such taxable year and (ii) 100% minus the rate computed
under clause (y) of this definition and (y) the maximum effective rates of tax
imposed on the aggregate net income of the Corporate Taxpayer in each state or
local jurisdiction in which the Corporate Taxpayer files Tax Returns for such
taxable year, with the maximum effective rate in any state or local jurisdiction
being equal to the product of: (i) the apportionment factor on the income or
franchise Tax Return filed by the Corporate Taxpayer in such jurisdiction for
such taxable year, and (ii) the maximum applicable corporate tax rate in effect
in such jurisdiction in such taxable year. As an illustration of the calculation
of Blended Rate for a Taxable Year, if the Company solely files Tax Returns in
State 1 and State 2 in a taxable year, the maximum applicable corporate tax
rates in effect in such states in such Taxable Year are 6.5% and 5.5%,
respectively, and the apportionment factors for such States in such taxable year
are 55% and 45%, respectively, then the Blended Rate for such taxable year is
25.7795%, equal to the sum of (I) 19.7295%, which is the product of 21%
(assuming 21% is the relevant federal income tax rate) and 93.95% (100% minus
6.05%) and (II) 6.05% (i.e., 6.5% times 55% plus 5.5% times 45%).

 

“Blocker” means Access Point Medical Inc., a Delaware corporation.

 

“Blocker NOLs” means the net operating losses, capital losses, disallowed
interest expense carryforwards under Section 163(j) of the Code and credit
carryforwards of Blocker relating to taxable periods ending on or prior to the
Effective Time.

 

“Board” means the board of directors of the Corporate Taxpayer.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
the banks in New York, New York are authorized by law to be closed.

 

“Cash Payment” has the meaning set forth in the Exchange Agreement.

 

“Change of Control” means the occurrence of any of the following events:

 

(i)            any “person” or “group” (within the meaning of Sections 13(d) of
the Exchange Act (excluding any “person” or “group” who, on the Closing Date, is
the Beneficial

 

3

--------------------------------------------------------------------------------



 

Owner of securities of the Corporate Taxpayer representing more than 50% of the
combined voting power of the Corporate Taxpayer’s then outstanding voting
securities)) becomes the Beneficial Owner of securities of the Corporate
Taxpayer representing more than 50% of the combined voting power of the
Corporate Taxpayer’s then outstanding voting securities;

 

(ii)           (A) the shareholders of the Corporate Taxpayer approve a plan of
complete liquidation or dissolution of Corporate Taxpayer or

 

(B) there is consummated an agreement or series of related agreements for the
sale or other disposition, directly or indirectly, by the Corporate Taxpayer of
all or substantially all of the Corporate Taxpayer’s assets, other than such
sale or other disposition by the Corporate Taxpayer of all or substantially all
of the Corporate Taxpayer’s assets to an entity at least 50% of the combined
voting power of the voting securities of which are owned by shareholders of the
Corporate Taxpayer in substantially the same proportions as their ownership of
the Corporate Taxpayer immediately prior to such sale or other disposition;

 

(iii)          there is consummated a merger or consolidation of the Corporate
Taxpayer with any other corporation or other entity, and, immediately after the
consummation of such merger or consolidation, either (A) the board of directors
of the Corporate Taxpayer immediately prior to the merger or consolidation does
not constitute at least a majority of the board of directors of the company
surviving the merger or consolidation or, if the surviving company is a
Subsidiary, the ultimate parent thereof, or (B) all of the Persons who were the
respective Beneficial Owners of the voting securities of the Corporate Taxpayer
immediately prior to such merger or consolidation do not Beneficially Own,
directly or indirectly, more than 50% of the combined voting power of the then
outstanding voting securities of the Person resulting from such merger or
consolidation;

 

(iv)          the following individuals cease for any reason to constitute a
majority of the number of directors of the Corporate Taxpayer then serving:
individuals who were directors of the Corporate Taxpayer on the Closing Date or
any new director whose appointment or election to the Board or nomination for
election by the Corporate Taxpayer’s shareholders was approved or recommended by
a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors of the Corporate Taxpayer on the Closing Date or whose
appointment, election or nomination for election was previously so approved or
recommended by the directors referred to in this clause (iv); or

 

(v)           a “change of control” or similar defined term in any agreement
governing indebtedness of the Company or any of its Subsidiaries with aggregate
principal amount or aggregate commitments outstanding in excess of $25,000,000.

 

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
Class A Common Stock and Class B Common Stock of the Corporate Taxpayer
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in and voting control over, and
own substantially all of the shares of, an entity which owns all or
substantially all of the assets of the Corporate Taxpayer immediately following
such transaction or series of transactions.

 

4

--------------------------------------------------------------------------------



 

“Change of Control Date” has the meaning set forth in the Exchange Agreement.

 

“Class A Common Stock” has the meaning set forth in the LLC Agreement.

 

“Class B Common Stock” has the meaning set forth in the LLC Agreement.

 

“Closing Date” has the meaning set forth in the Agreement and Plan of Merger,
dated as of July 8, 2019 by and among the Corporate Taxpayer, DFB Merger Sub
LLC, a Delaware limited liability company, the Company, Access Point
Medical, Inc., a Delaware corporation, Clifton Bay Offshore Investments L.P., a
British Virgin Islands limited partnership, BM AH Holdings, LLC, a Delaware
limited liability company, BlueMountain Foinaven Master Fund L.P., a Cayman
Islands exempted limited partnership, BMSB L.P., a Delaware limited partnership,
BlueMountain Fursan Fund L.P., a Cayman Islands exempted limited partnership and
AH Representative LLC, a Delaware limited liability company, as the Company
Unitholders’ Representative.

 

“Code” has the meaning set forth in the recitals of this Agreement.

 

“Common Units” has the meaning set forth in the LLC Agreement.

 

“Company” has the meaning set forth in the recitals of this Agreement.

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Corporate Taxpayer” has the meaning set forth in the preamble to this
Agreement.

 

“Corporate Taxpayer Return” means the U.S. federal and/or state and local Tax
Return of the Corporate Taxpayer (including any consolidated group of which the
Corporate Taxpayer is a member, as further described in Section 7.13(a) of this
Agreement) filed with respect to any Taxable Year.

 

“Cumulative Net Realized Tax Benefit” for a Taxable Year means the cumulative
amount (but not less than zero) of Realized Tax Benefits for all Taxable Years
of the Corporate Taxpayer, up to and including such Taxable Year, net of the
cumulative amount of Realized Tax Detriments for the same period. The Realized
Tax Benefit and Realized Tax Detriment for each Taxable Year shall be determined
based on the most recent Tax Benefit Schedule or Amended Schedule, if any, in
existence at the time of such determination.

 

“Default Rate” means a per annum rate of LIBOR plus 500 basis points.

 

“Determination” shall have the meaning ascribed to such term in
Section 1313(a) of the Code or similar provision of any state and local Tax law
or any other event (including the execution of IRS Form 870-AD) that finally and
conclusively establishes the amount of any liability for Tax.

 

5

--------------------------------------------------------------------------------



 

“Disputing Party” has the meaning set forth in Section 7.9 of this Agreement.

 

“Early Termination” has the meaning set forth in Section 4.1 of this Agreement.

 

“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.

 

“Early Termination Effective Date” has the meaning set forth in Section 4.4 of
this Agreement.

 

“Early Termination Notice” has the meaning set forth in Section 4.4 of this
Agreement.

 

“Early Termination Payment” has the meaning set forth in Section 4.5(b) of this
Agreement.

 

“Early Termination Rate” means a per annum rate of LIBOR plus 100 basis points.

 

“Early Termination Schedule” has the meaning set forth in Section 4.4 of this
Agreement.

 

“Effective Time” has the meaning set forth in the Exchange Agreement.

 

“Exchange” means any “Exchange” as defined in the Exchange Agreement (including,
for the avoidance of doubt, any Change of Control).

 

“Exchange Act” has the meaning set forth in the LLC Agreement.

 

“Exchange Agreement” means that certain Exchange Agreement, dated as of
November 8, 2019, by and among the Corporate Taxpayer, the Company and the other
parties thereto.

 

“Exchange Schedule” has the meaning set forth in Section 2.1 of this Agreement.

 

“Exchangeable Unit” has the meaning set forth in the Exchange Agreement.

 

“Expert” means a “Big 4” accounting firm not disqualified by conflicts or
independence analysis or such nationally recognized expert in the particular
area of disagreement as is mutually acceptable to both parties.

 

“Hypothetical Tax Liability” means, with respect to any Taxable Year, (x) the
U.S. federal taxable income of the Corporate Taxpayer and, without duplication,
the Company, but only with respect to taxable income of the Company allocable to
the Corporate Taxpayer or to the other members of the consolidated group of
which the Corporate Taxpayer is a member for such Taxable Year (in each case,
using the same methods, elections, conventions, and similar practices used on
the relevant Corporate Taxpayer Return), but without taking into account (i) any
Basis Adjustments, (ii) Blocker NOLs and (iii) any deduction attributable to
Imputed Interest for

 

6

--------------------------------------------------------------------------------



 

the Taxable Year multiplied by (y) the Blended Rate. For the avoidance of doubt,
Hypothetical Tax Liability shall be determined without taking into account the
carryover or carryback of any Tax item (or portions thereof) that is
attributable to any Basis Adjustments, Blocker NOLs and Imputed Interest.

 

“Imputed Interest” means any interest imputed under Section 1272, 1274 or 483 or
other provision of the Code and any similar provision of any state and local Tax
law with respect to the Corporate Taxpayer’s payment obligations under this
Agreement. For the avoidance of doubt, Imputed Interest shall not include any
Accrued Amount.

 

“IRS” means the U.S. Internal Revenue Service.

 

“LIBOR” means during any period, a rate per annum equal to the ICE LIBOR rate
for a period of one month (“ICE LIBOR”), as published on the applicable
Bloomberg screen page (or such other commercially available source providing
quotations of ICE LIBOR as may be designated by the Corporate Taxpayer from time
to time) at approximately 11:00 a.m., London time, two (2) Business Days prior
to the commencement of such period, for dollar deposits (for delivery on the
first day of such period) with a term equivalent to such period. If ICE LIBOR
ceases to be published, “LIBOR” shall mean a rate, selected by the Corporate
Taxpayer in good faith, with characteristics similar to ICE LIBOR or consistent
with market practices generally.

 

“LLC Agreement” means the Fifth Amended and Restated Limited Liability Company
Agreement of the Company dated as of the date hereof, as the same may be
amended, amended and restated or replaced from time to time.

 

“Material Objection Notice” has the meaning set forth in Section 4.4 of this
Agreement.

 

“Merger” has the meaning set forth in the Exchange Agreement.

 

“Net Tax Benefit” has the meaning set forth in Section 3.1(b) of this Agreement.

 

“Objection Notice” has the meaning set forth in Section 2.4(a) of this
Agreement.

 

“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.

 

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

 

“Realized Tax Benefit” means, for a Taxable Year, the excess, if any, of the
Hypothetical Tax Liability over the Actual Tax Liability. If all or a portion of
the Actual Tax Liability for the Taxable Year arises as a result of an audit by
a Taxing Authority for any Taxable Year, such liability shall not be included in
determining the Realized Tax Benefit unless and until there has been a
Determination.

 

7

--------------------------------------------------------------------------------



 

“Realized Tax Detriment” means, for a Taxable Year, the excess, if any, of the
Actual Tax Liability over the Hypothetical Tax Liability. If all or a portion of
the Actual Tax Liability for the Taxable Year arises as a result of an audit by
a Taxing Authority for any Taxable Year, such liability shall not be included in
determining the Realized Tax Detriment unless and until there has been a
Determination.

 

“Reconciliation Dispute” has the meaning set forth in Section 7.9 of this
Agreement.

 

“Reconciliation Procedures” means the procedures described in Section 7.9 of
this Agreement.

 

“Reference Asset” means, with respect to any Exchange, an asset that is held by
the Company, or any of its direct or indirect Subsidiaries that is treated as a
partnership or disregarded entity for purposes of the applicable Tax (but only
to the extent such Subsidiaries are not held through any entity treated as a
corporation for purposes of the applicable Tax), at the time of such Exchange. A
Reference Asset also includes any asset that is “substituted basis property”
under Section 7701(a)(42) of the Code with respect to a Reference Asset.

 

“Schedule” means any of the following: (i) an Exchange Schedule, (ii) a Tax
Benefit Schedule, or (iii) the Early Termination Schedule.

 

“Senior Obligations” has the meaning set forth in Section 5.1 of this Agreement.

 

“Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls more than 50% of the voting power or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.

 

“Tax Benefit Payment” has the meaning set forth in Section 3.1(b) of this
Agreement.

 

“Tax Benefit Schedule” has the meaning set forth in Section 2.3(a) of this
Agreement.

 

“Tax Proceeding” has the meaning set forth in Section 6.1 of this Agreement.

 

“Tax Return” means any return, declaration, report or similar statement filed or
required to be filed with respect to Taxes (including any attached schedules),
including, without limitation, any information return, claim for refund, amended
return and declaration of estimated Tax.

 

“Taxable Year” means a taxable year of the Corporate Taxpayer as defined in
Section 441(b) of the Code or comparable section of state or local Tax law, as
applicable (which, for the avoidance of doubt, may include a period of less than
twelve (12) months for which a Tax Return is made), ending on or after the date
hereof.

 

8

--------------------------------------------------------------------------------



 

“Taxes” means any and all U.S. federal, state and local taxes, assessments or
similar charges that are based on or measured with respect to net income or
profits, and any interest related to such Tax.

 

“Taxing Authority” means any federal, national, state, county or municipal or
other local government, any subdivision, agency, commission or authority
thereof, or any quasi- governmental body exercising any taxing authority or any
other authority exercising Tax regulatory authority.

 

“TRA Holder” means each of those Persons set forth on Schedule A and their
respective successors and permitted assigns pursuant to Section 7.6(a).

 

“Transferor” has the meaning set forth in Section 7.13(b) of this Agreement.

 

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant Taxable Year.

 

“Units” has the meaning set forth in the recitals of this Agreement.

 

“Valuation Assumptions” means, as of an Early Termination Date, the assumptions
that (i) in each Taxable Year ending on or after such Early Termination Date,
the Corporate Taxpayer will have taxable income sufficient to fully utilize the
deductions arising from all Basis Adjustments, Blocker NOLs and the Imputed
Interest during such Taxable Year or future Taxable Years (including, for the
avoidance of doubt, Basis Adjustments and Imputed Interest that would result
from future Tax Benefit Payments that would be paid in accordance with the
Valuation Assumptions, further assuming such future Tax Benefit Payments would
be paid on the due date, without extensions, for filing the Corporate Taxpayer
Return for the applicable Taxable Year) in which such deductions would become
available, (ii) any loss or credit carryovers generated by deductions or losses
arising from any Basis Adjustment, Blocker NOLs or Imputed Interest that are
available in the Taxable Year that includes the Early Termination Date and any
Blocker NOLs that have not been  previously utilized in determining a Tax
Benefit Payment as of the Early Termination Date, will be utilized by the
Corporate Taxpayer in the earliest possible Taxable Year permitted by the Code
and the Treasury Regulations from the Early Termination Date, (iii) the U.S.
federal, state and local income and franchise tax rates that will be in effect
for each Taxable Year ending on or after such Early Termination Date will be
those specified for each such Taxable Year by the Code and other law as in
effect on the Early Termination Date, (iv) any non-amortizable Reference Assets
to which any Basis Adjustment is attributable will be disposed of for cash at
their fair market value in a fully taxable transaction for Tax purposes on the
earlier of (A) the fifteenth anniversary of the Exchange which gave rise to such
Basis Adjustment or (B) the Early Termination Date, and (v) if, at the Early
Termination Date, there are Exchangeable Units that have not been transferred in
an Exchange, then all Exchangeable Units and (if applicable) shares of Class B
Common Stock shall be deemed to be transferred in an Exchange effective on the
Early Termination Date.

 

Section 1.2.           Other Definitional and Interpretative Provisions. The
words “hereof,” “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this

 

9

--------------------------------------------------------------------------------



 

Agreement as a whole and not to any particular provision of this Agreement.
References to Articles, Sections, Exhibits and Schedules are to Articles,
Sections, Exhibits and Schedules of this Agreement unless otherwise specified.
All Exhibits and Schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein, shall have the meaning as defined in this Agreement. Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation,” whether or not they are in fact followed by
those words or words of like import. “Writing,” “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form. References to any agreement or contract are
to that agreement or contract as amended, modified or supplemented from time to
time in accordance with the terms thereof. References to any Person include the
successors and permitted assigns of that Person. References from or through any
date mean, unless otherwise specified, from and including or through and
including, respectively.

 

ARTICLE II.

 

DETERMINATION OF CERTAIN REALIZED TAX BENEFITS

 

Section 2.1.           Exchange Schedule. Within ninety (90) calendar days after
the filing of the U.S. federal Corporate Taxpayer Return for each Taxable Year
in which any Exchange has been effected by a TRA Holder, the Corporate Taxpayer
shall deliver to the Agent a schedule (the “Exchange Schedule”) that shows, in
reasonable detail necessary to perform the calculations required by this
Agreement, including with respect to each TRA Holder participating in any
Exchange during such Taxable Year, (i) the Basis Adjustments with respect to the
Reference Assets as a result of the Exchanges effected by such TRA Holder in
such Taxable Year and (ii) the period (or periods) over which such Basis
Adjustments are amortizable and/or depreciable.

 

Section 2.2.           Attribute Schedule.  Within ninety (90) calendar days
after the filing of the U.S. federal Corporate Taxpayer Return for the Taxable
Year including the Effective Date, the Corporate Taxpayer shall deliver to the
Agent a schedule (the “Attribute Schedule”) that shows, in reasonable detail
necessary to perform the calculations required by this Agreement, including with
respect to each TRA Holder to which such items are applicable (i) the Blocker
NOLs attributable to Blocker as of the Effective Date and (ii) any applicable
limitations on the use of Blocker NOLs for Tax purposes (including under Section
382 of the Code).

 

Section 2.3.           Tax Benefit Schedule.

 

(a)           Tax Benefit Schedule. Within ninety (90) calendar days after the
filing of the U.S. federal Corporate Taxpayer Return for any Taxable Year in
which there is a Realized Tax Benefit or Realized Tax Detriment, the Corporate
Taxpayer shall provide to the Agent: (i) a schedule showing, in reasonable
detail, (A) the calculation of the Realized Tax Benefit or Realized Tax
Detriment for such Taxable Year, (B) the portion of the Net Tax Benefit, if any,
that is Attributable to each TRA Holder, (C) the Accrued Amount with respect to
any such Net Tax Benefit that is Attributable to such TRA Holder, (D) the Tax
Benefit Payment determined pursuant to Section 3.1(b) of this Agreement due to
each such TRA Holder, and (E) the portion of such Tax

 

10

--------------------------------------------------------------------------------



 

Benefit Payment that the Corporate Taxpayer intends to treat as Imputed Interest
(a “Tax Benefit Schedule”), (ii) a reasonably detailed calculation by the
Corporate Taxpayer of the Hypothetical Tax Liability, (iii) a reasonably
detailed calculation by the Corporate Taxpayer of the Actual Tax Liability, (iv)
a copy of the Corporate Taxpayer Return for such Taxable Year, and (v) any other
work papers reasonably requested by the Agent. In addition, the Corporate
Taxpayer shall allow the Agent reasonable access at no cost to the appropriate
representatives of the Corporate Taxpayer in connection with a review of such
Tax Benefit Schedule. The Tax Benefit Schedule will become final as provided in
Section 2.4(a) and may be amended as provided in Section 2.4(b) (subject to the
procedures set forth in Section 2.4(b)).

 

(b)           Applicable Principles. The Realized Tax Benefit or Realized Tax
Detriment for each Taxable Year is intended to measure the decrease or increase
in the Corporate Taxpayer’s actual liability for Taxes for such Taxable Year
that is attributable to the Basis Adjustments, Blocker NOLs and Imputed
Interest, determined using a “with and without” methodology. For the avoidance
of doubt, such actual liability for Taxes will take into account the deduction
of the portion of the Tax Benefit Payment that must be accounted for as interest
under the Code based upon the characterization of Tax Benefit Payments as
additional consideration payable by the Corporate Taxpayer. For purposes of
calculating the Realized Tax Benefit or Realized Tax Detriment for any Taxable
Year, carryforwards or carrybacks of any Tax item (such as a net operating loss)
attributable to the Basis Adjustments and Imputed Interest shall be considered
to be subject to the rules of the Code and the Treasury Regulations and the
corresponding provisions of state and local Tax laws, as applicable, governing
the use, limitation and expiration of carryforwards or carrybacks of the
relevant type. If a carryforward or carryback of any Tax item includes a portion
that is attributable to the Basis Adjustment, Blocker NOLs or Imputed Interest
(a “TRA Portion”) and another portion that is not so attributable (a “Non-TRA
Portion”), such respective portions shall be considered to be used in accordance
with the “with and without” methodology so that: (i) the amount of any Non-TRA
Portion is deemed utilized first, followed by the amount of any TRA Portion; and
(ii) in the case of a carryback of a Non-TRA Portion, such carryback shall not
affect the original “with and without” calculation made in the applicable prior
Taxable Year. For the avoidance of doubt, the TRA Portion of any Tax item when
such item is incurred shall be determined using a marginal “with and without”
methodology by calculating (i) the amount of such Tax item for all Tax purposes
taking into account the Basis Adjustments, Blocker NOLs or Imputed Interest and
(ii) the amount of such Tax item for all Tax purposes without taking into
account the Basis Adjustments, Blocker NOLs or Imputed Interest, with the TRA
Portion equal to the excess of the amount specified in clause (i) over the
amount specified in clause (ii) (but only if such excess is greater than zero).
The parties agree that (i) any payment under this Agreement, including the
Accrued Amount (other than amounts (i) arising from Blocker NOLs or (ii)
accounted for as Imputed Interest) will be treated as a subsequent upward
adjustment to the purchase price of the relevant Exchangeable Units and will
have the effect of creating additional Basis Adjustments to Reference Assets for
the Corporate Taxpayer in the year of payment, and (ii) as a result, such
additional Basis Adjustments will be incorporated into the current year
calculation and into future year calculations, as appropriate.

 

Section 2.4.           Procedure; Amendments.

 

(a)           An applicable Schedule or amendment thereto shall become final and
binding on all parties thirty (30) calendar days from the first date on which
the Agent has received the

 

11

--------------------------------------------------------------------------------



 

applicable Schedule or amendment thereto unless (i) the Agent, within thirty
(30) calendar days after receiving an applicable Schedule or amendment thereto,
provides the Corporate Taxpayer with notice of a material objection to such
Schedule (“Objection Notice”) made in good faith or (ii) the Agent provides a
written waiver of such right of any Objection Notice within the period described
in clause (i) above, in which case such Schedule or amendment thereto becomes
binding on the date a waiver from the Agent has been received by the Corporate
Taxpayer. If the Corporate Taxpayer and Agent, for any reason, are unable to
successfully resolve the issues raised in an Objection Notice within thirty (30)
calendar days after receipt by the Corporate Taxpayer of such Objection Notice,
the Corporate Taxpayer and Agent shall employ the Reconciliation Procedures
under Section 7.9.

 

(b)           The applicable Schedule for any Taxable Year may be amended from
time to time by the Corporate Taxpayer (i) in connection with a Determination
affecting such Schedule, (ii) to correct inaccuracies in the Schedule identified
as a result of the receipt of additional factual information relating to a
Taxable Year after the date the Schedule was provided to the Agent, (iii) to
comply with the Expert’s determination under the Reconciliation Procedures, (iv)
to reflect a change in the Realized Tax Benefit or Realized Tax Detriment for
such Taxable Year attributable to a carryback or carryforward of a loss or other
Tax item to such Taxable Year, (v) to reflect a change in the Realized Tax
Benefit or Realized Tax Detriment for such Taxable Year attributable to an
amended Corporate Taxpayer Return filed for such Taxable Year or (vi) to adjust
an Exchange Schedule to take into account payments made pursuant to this
Agreement (any such Schedule, an “Amended Schedule”).  The Corporate Taxpayer
shall provide an Amended Schedule to the Agent within sixty (60) calendar days
of the occurrence of an event referenced in clauses (i) through (vi) of the
preceding sentence. For the avoidance of doubt, in the event a Schedule is
amended after such Schedule becomes final pursuant to Section 2.4(a), the
Amended Schedule shall not be taken into account in calculating any Tax Benefit
Payment in the Taxable Year to which the amendment relates but instead shall be
taken into account in calculating the Cumulative Net Realized Tax Benefit for
the Taxable Year in which the amendment actually occurs.

 

ARTICLE III.

 

TAX BENEFIT PAYMENTS

 

Section 3.1.           Payments.

 

(a)           Within five (5) calendar days after a Tax Benefit Schedule
delivered to the Agent becomes final in accordance with Section 2.4(a), the
Corporate Taxpayer shall pay to each TRA Holder the Tax Benefit Payment in
respect of such TRA Holder determined pursuant to Section 3.1(b) for such
Taxable Year. Each such payment shall be made by check, by wire transfer of
immediately available funds to the bank account previously designated by the TRA
Holder to the Corporate Taxpayer, or as otherwise agreed by the Corporate
Taxpayer and the TRA Holder. For the avoidance of doubt, no Tax Benefit Payment
shall be made in respect of estimated Tax payments, including, without
limitation, U.S. federal or state estimated income Tax payments.

 

(b)           A “Tax Benefit Payment” in respect of a TRA Holder for a Taxable
Year means an amount, not less than zero, equal to the sum of the portion of the
Net Tax Benefit Attributable to such TRA Holder and the Accrued Amount with
respect thereto. A Net Tax Benefit is

 

12

--------------------------------------------------------------------------------



 

“Attributable” to a TRA Holder to the extent that it is derived from any (i)
Basis Adjustment or Imputed Interest that is attributable to the Exchangeable
Units acquired or deemed acquired by the Corporate Taxpayer in an Exchange
undertaken by or with respect to such TRA Holder or (ii) Blocker NOLs or Imputed
Interest that is attributable to the Blocker. Subject to Section 3.3, the “Net
Tax Benefit” for a Taxable Year shall be an amount equal to the excess, if any,
of (i) 85% of the Cumulative Net Realized Tax Benefit as of the end of such
Taxable Year over (ii) the total amount of payments previously made under this
Section 3.1 (excluding payments attributable to Accrued Amounts); provided, for
the avoidance of doubt, that no TRA Holder shall be required to return any
portion of any previously made Tax Benefit Payment. The “Accrued Amount” with
respect to any portion of a Net Tax Benefit shall equal an amount determined in
the same manner as interest on such portion of the Net Tax Benefit for a Taxable
Year calculated at the Agreed Rate from the due date (without extensions) for
filing the Corporate Taxpayer Return for such Taxable Year until the Payment
Date. For the avoidance of doubt, for Tax purposes, the Accrued Amount shall not
be treated as interest but shall instead be treated as additional consideration
for the acquisition of Exchangeable Units in an Exchange or the stock of Blocker
in the Reorganization Transactions (as applicable) unless otherwise required by
law.

 

Section 3.2.           No Duplicative Payments. It is intended that the
provisions of this Agreement will not result in duplicative payment of any
amount (including interest) required under this Agreement. It is also intended
that the provisions of this Agreement will result in 85% of the Cumulative Net
Realized Tax Benefit, and the Accrued Amount thereon, being paid to the TRA
Holders. The provisions of this Agreement shall be construed in the appropriate
manner to achieve these fundamental results.

 

(a)           Section 3.3 Pro Rata Payments; Coordination of Benefits.

 

(b)           Notwithstanding anything in Section 3.1 to the contrary, to the
extent that the aggregate amount of the Corporate Taxpayer’s Tax benefit subject
to this Agreement is limited in a particular Taxable Year because the Corporate
Taxpayer does not have sufficient taxable income to fully utilize available
deductions and other attributes, the limitation on the Tax benefit for the
Corporate Taxpayer shall be allocated among the TRA Holders in proportion to the
respective amounts of Net Tax Benefit that would have been determined under this
Agreement if the Corporate Taxpayer had sufficient taxable income so that there
were no such limitation.

 

(c)           After taking into account Section 3.3(a), if for any reason the
Corporate Taxpayer does not fully satisfy its payment obligations to make all
Tax Benefit Payments due under this Agreement in respect of a particular Taxable
Year, then (i) the Corporate Taxpayer will pay the same proportion of each Tax
Benefit Payment due to each TRA Holder in respect of such Taxable Year, without
favoring one obligation over the other, and (ii) no Tax Benefit Payment shall be
made in respect of any Taxable Year until all Tax Benefit Payments in respect of
prior Taxable Years have been made in full.

 

(d)           To the extent the Corporate Taxpayer makes a payment to a TRA
Holder in respect of a particular Taxable Year under Section 3.1(a) of this
Agreement (taking into account Section 3.3(a) and (b), but excluding payments
attributable to Accrued Amounts) in an amount in excess of the amount of such
payment that should have been made to such TRA Holder in respect of such Taxable
Year, then (i) such TRA Holder shall not receive further payments under

 

13

--------------------------------------------------------------------------------



 

Section 3.1(a) until such TRA Holder has foregone an amount of payments equal to
such excess and (ii) the Corporate Taxpayer will pay the amount of such TRA
Holder’s foregone payments to the other Persons to whom a payment is due under
this Agreement in a manner such that each such Person to whom a payment is due
under this Agreement, to the maximum extent possible, receives aggregate
payments under Section 3.1(a) (taking into account Section 3.3(a) and (b), but
excluding payments attributable to Accrued Amounts) in the amount it would have
received if there had been no excess payment to such TRA Holder.

 

ARTICLE IV.

 

TERMINATION

 

Section 4.1.           Early Termination by the Corporate Taxpayer. With the
written approval of a majority of its independent directors, the Corporate
Taxpayer may terminate this Agreement at any time by paying to each TRA Holder
the Early Termination Payment due to such TRA Holder pursuant to Section 4.5(b),
provided, however, that this Agreement shall only terminate upon the receipt of
the Early Termination Payment by the TRA Holders (such termination, an “Early
Termination”). Upon payment of the Early Termination Payment by the Corporate
Taxpayer, the Corporate Taxpayer shall not have any further payment obligations
under this Agreement, other than for any (i) Tax Benefit Payment previously due
and payable but unpaid as of the Early Termination Notice and (ii) any Tax
Benefit Payment due for any Taxable Year ending prior to, with or including the
Early Termination Date (except to the extent that the amount described in clause
(ii) is included in the Early Termination Payment).

 

Section 4.2.           Early Termination upon Change of Control. In the event of
a Change of Control, all obligations hereunder shall be accelerated and such
obligations shall be calculated as if an Early Termination Notice had been
delivered on the Change of Control Date and shall include, but not be limited to
the following: (a) payment of the Early Termination Payment calculated as if an
Early Termination Notice had been delivered on such Change of Control Date, (b)
payment of any Tax Benefit Payment in respect of a TRA Holder agreed to by the
Corporate Taxpayer and such TRA Holder as due and payable but unpaid as of the
Early Termination Notice, and (c) payment of any Tax Benefit Payment due for any
Taxable Year ending prior to, with or including such Change of Control Date
(except to the extent that the amount described in clause (c) is included in the
Early Termination Payment). In the event of a Change of Control, the Early
Termination Payment shall be calculated utilizing the Valuation Assumptions and
by substituting in each case the term “Change of Control Date” for the term
“Early Termination Date.”

 

Section 4.3.           Breach of Agreement.

 

(a)           In the event that the Corporate Taxpayer breaches any of its
material obligations under this Agreement, whether as a result of failure to
make any payment when due, as a result of failure to honor any other material
obligation required hereunder or by operation of law as a result of the
rejection of this Agreement in a case commenced under the Bankruptcy Code or
otherwise, then, unless otherwise waived in writing by a majority of the TRA
Holders, such breach shall be treated as an Early Termination and all
obligations hereunder shall be accelerated and such obligations shall be
calculated as if an Early Termination Notice had been delivered on the date of
such breach and shall include, but shall not be limited to, (i) the Early
Termination Payment

 

14

--------------------------------------------------------------------------------



 

calculated as if an Early Termination Notice had been delivered on the date of a
breach, (ii) any Tax Benefit Payment previously due and payable but unpaid as of
the date of the breach, and (iii) any Tax Benefit Payment due for any Taxable
Year ending prior to, with or including the date of the breach (except to the
extent that the amount described in clause (iii) is included in the Early
Termination Payment). Notwithstanding the foregoing, in the event that the
Corporate Taxpayer breaches any of its material obligations under this
Agreement, a majority of the TRA Holders shall be entitled to elect to receive
the amounts set forth in clauses (i), (ii), and (iii) above or to seek specific
performance of the terms hereof.

 

(b)           The parties agree that the failure to make any payment due
pursuant to this Agreement within three (3) months of the date such payment is
due shall be deemed to be a breach of a material obligation under this Agreement
for all purposes of this Agreement, and that it shall not be considered to be a
breach of a material obligation under this Agreement to make a payment due
pursuant to this Agreement within three (3) months of the date such payment is
due. The Corporate Taxpayer shall use its commercially reasonable efforts to
maintain sufficient available funds for the purpose of making required payments
under this Agreement and shall use its commercially reasonable efforts to avoid
entering into credit agreements that could be reasonably anticipated to
materially delay the timing of any payments under this Agreement.

 

Section 4.4.           Early Termination Notice. If the Corporate Taxpayer
chooses to exercise its right of early termination under Section 4.1 above, the
Corporate Taxpayer shall deliver to the Agent notice of such intention to
exercise such right (the “Early Termination Notice”). Upon delivery of the Early
Termination Notice or the occurrence of an event described in Section 4.2 or
Section 4.3(a), the Corporate Taxpayer shall deliver (i) a schedule showing in
reasonable detail the calculation of the Early Termination Payment (the “Early
Termination Schedule”) and (ii) any other work papers reasonably requested by
the Agent. In addition, the Corporate Taxpayer shall allow the Agent reasonable
access at no cost to the appropriate representatives of the Corporate Taxpayer
in connection with a review of such Early Termination Schedule. The Early
Termination Schedule shall become final and binding on all parties thirty (30)
calendar days from the first date on which the Agent has received such Schedule
or amendment thereto unless (x) the Agent, within thirty (30) calendar days
after receiving the Early Termination Schedule, provides the Corporate Taxpayer
and each other Agent with notice of a material objection to such Schedule made
in good faith (“Material Objection Notice”) or (y) the Agent provides a written
waiver of such right of a Material Objection Notice within the period described
in clause (x) above, in which case such Schedule becomes binding on the date a
waiver from the Agent has been received by the Corporate Taxpayer (the “Early
Termination Effective Date”). If the Corporate Taxpayer and Agent, for any
reason, are unable to successfully resolve the issues raised in such notice
within thirty (30) calendar days after receipt by the Corporate Taxpayer of the
Material Objection Notice, the Corporate Taxpayer and Agent shall employ the
Reconciliation Procedures under Section 7.9.

 

Section 4.5.           Payment upon Early Termination.

 

(a)           Within three (3) calendar days after the Early Termination
Effective Date, the Corporate Taxpayer shall pay to each TRA Holder its Early
Termination Payment. Each such payment shall be made by check, by wire transfer
of immediately available funds to a bank account or accounts designated by the
TRA Holder, or as otherwise agreed by the Corporate Taxpayer and the TRA Holder.

 

15

--------------------------------------------------------------------------------



 

(b)           The “Early Termination Payment” shall equal, with respect to each
TRA Holder, the present value, discounted at the Early Termination Rate as of
the Early Termination Date, of all Tax Benefit Payments that would be required
to be paid by the Corporate Taxpayer to such TRA Holder beginning from the Early
Termination Date and assuming that the Valuation Assumptions are applied.

 

ARTICLE V.

 

SUBORDINATION AND LATE PAYMENTS

 

Section 5.1.           Subordination. Notwithstanding any other provision of
this Agreement to the contrary, any Tax Benefit Payment, Early Termination
Payment or any other payment required to be made by the Corporate Taxpayer to
any TRA Holder under this Agreement shall rank subordinate and junior in right
of payment to any principal, interest or other amounts due and payable in
respect of any obligations in respect of indebtedness for borrowed money of the
Corporate Taxpayer and its Subsidiaries (such obligations, “Senior Obligations”)
and shall rank pari passu with all current or future unsecured obligations of
the Corporate Taxpayer that are not Senior Obligations. For the avoidance of
doubt, notwithstanding the above, the determination of whether it is a breach of
this Agreement if the Corporate Taxpayer fails to make any Tax Benefit Payment
when due is governed by Section 4.3(a).

 

Section 5.2.           Late Payments by the Corporate Taxpayer. The amount of
all or any portion of any Tax Benefit Payment, Early Termination Payment or any
other payment under this Agreement not made to any TRA Holder when due under the
terms of this Agreement shall be payable together with any interest thereon,
computed at the Default Rate (or, if so provided in Section 4.3(a), at the
Agreed Rate) and commencing from the date on which such Tax Benefit Payment,
Early Termination Payment or any other payment under this Agreement was due and
payable.

 

ARTICLE VI.

 

NO DISPUTES; CONSISTENCY; COOPERATION

 

Section 6.1.           Participation in the Corporate Taxpayer’s and Tax
Matters. Except as otherwise provided herein, the Corporate Taxpayer shall have
full responsibility for, and sole discretion over, all Tax matters concerning
the Corporate Taxpayer, including without limitation preparing, filing or
amending any Tax Return and defending, contesting or settling any issue
pertaining to Taxes of the Corporate Taxpayer. Notwithstanding the foregoing,
the Corporate Taxpayer (i) shall notify the Agent of, and keep the Agent
reasonably informed with respect to, the portion of any audit, examination, or
any other administrative or judicial proceeding (a “Tax Proceeding”) of the
Corporate Taxpayer by a Taxing Authority the outcome of which is reasonably
expected to affect the rights and obligations of the TRA Holders under this
Agreement, (ii) shall provide the Agent with reasonable opportunity to provide
information and other input to the Corporate Taxpayer and its advisors
concerning the conduct of any such portion of a Tax Proceeding, and (iii) shall
not enter into any settlement with respect to any such portion of a Tax
Proceeding that could have a material effect on the TRA Holders’ rights
(including the right to receive payments) under this Agreement without the
written consent of the Agent, such consent

 

16

--------------------------------------------------------------------------------



 

not to be unreasonably withheld, conditioned or delayed; provided, however, that
the Corporate Taxpayer shall not be required to take any action, or refrain from
taking any action, that is inconsistent with any provision of the LLC Agreement;
provided, further, that, notwithstanding anything to the contrary contained
herein, the Corporate Taxpayer shall prepare, file, and/or amend all Tax Returns
in accordance with applicable law (including with respect to the calculation of
taxable income and any calculations required to be made under this Agreement)
and nothing in this Agreement shall prevent the Agent or any TRA Holder from
disputing such Tax matters in accordance with Section 7.9.

 

Section 6.2.           Consistency. The Corporate Taxpayer and the TRA Holders
agree to report and cause to be reported for all purposes, including U.S.
federal, state and local Tax purposes and financial reporting purposes, all
Tax-related items (including, without limitation, the Basis Adjustments, Imputed
Interest, and each Tax Benefit Payment), but, for financial reporting purposes,
only in respect of items that are not explicitly characterized as “deemed” or in
a similar manner by the terms of this Agreement, in a manner consistent with
that set forth in any Schedule required to be provided by or on behalf of the
Corporate Taxpayer under this Agreement, as finally determined pursuant to
Section 2.4, unless otherwise required by applicable law. If the Corporate
Taxpayer and any TRA Holder, for any reason, are unable to successfully resolve
any disagreement concerning such treatment within thirty (30) calendar days, the
Corporate Taxpayer and such TRA Holder shall employ the Reconciliation
Procedures under Section 7.9.

 

Section 6.3.           Cooperation. Each TRA Holder shall (i) furnish to the
Corporate Taxpayer in a timely manner such information, documents and other
materials as the Corporate Taxpayer may reasonably request for purposes of
making any determination or computation necessary or appropriate under this
Agreement, preparing any Tax Return or contesting or defending any Tax
Proceeding, (ii) make itself available to the Corporate Taxpayer and its
representatives to provide explanations of documents and materials and such
other information as the Corporate Taxpayer or its representatives may
reasonably request in connection with any of the matters described in clause (i)
above, and (iii) reasonably cooperate in connection with any such matter. The
Corporate Taxpayer shall reimburse the TRA Holder for any reasonable third-party
costs and expenses incurred pursuant to this Section 6.3.

 

ARTICLE VII.

 

MISCELLANEOUS

 

Section 7.1.           Notices. All notices, demands or other communications to
be given or delivered under or by reason of the provisions of this Agreement
shall be in writing and shall be deemed to have been given or made when (a)
delivered personally to the recipient, (b) delivered by means of electronic mail
(with hard copy sent to the recipient by reputable overnight courier service
(charges prepaid) that same day) if emailed before 5:00 p.m. Phoenix, Arizona
time on a Business Day, and otherwise on the next Business Day, or (c) one (1)
Business Day after being sent to the recipient by reputable overnight courier
service (charges prepaid). All notices hereunder shall be delivered as set forth
below, or pursuant to such other instructions as may be designated in writing by
the party to receive such notice:

 

17

--------------------------------------------------------------------------------



 

If to the Corporate Taxpayer or the Company, to:

 

AdaptHealth Corp.
780 Third Avenue

New York, New York 10017
Telephone: (212) 551-1600
Attention:      Chris Wolfe
Email:            chris.wolfe@dfbhealthcare.com

 

with a copy (which shall not constitute notice to the Corporate Taxpayer or the
Company) to:

 

Greenberg Traurig, LLP
200 Park Avenue
New York, New York 10166

Facsimile:  (212) 801-6400

Telephone: (212) 801-9200
Attention:    Alan I. Annex, Esq.
Email:          annexa@gtlaw.com

 

If to the Agent, to:

 

AdaptHealth Holdings LLC

Telephone No.: (610) 630-6357
Attention: Gregg Holst
Email:       gholst@adapthealth.com

 

If to a TRA Holder other than the Agent, to:

 

The address set forth in the records of the Company.

 

Any party may change its address or fax number by giving the other party written
notice of its new address or fax number in the manner set forth above.

 

Section 7.2.           Counterparts. This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the parties and delivered to the other parties, it being understood that
all parties need not sign the same counterpart. Delivery of an executed
signature page to this Agreement by facsimile transmission shall be as effective
as delivery of a manually signed counterpart of this Agreement.

 

Section 7.3.           Entire Agreement; No Third Party Beneficiaries. This
Agreement constitutes the entire agreement and supersedes all prior agreements
and understandings, both written and oral, among the parties with respect to the
subject matter hereof. This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and their respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall

 

18

--------------------------------------------------------------------------------



 

confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement, except as expressly provided in
Section 3.3.

 

Section 7.4.           Governing Law. This Agreement shall be governed by, and
construed in accordance with, the law of the State of Delaware, without regard
to the conflicts of laws principles thereof that would mandate the application
of the laws of another jurisdiction.

 

Section 7.5.           Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any law or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

 

Section 7.6.           Successors; Assignment.

 

(a)           No TRA Holder may assign this Agreement to any person without the
prior written consent of the Corporate Taxpayer; provided, however, that

 

(i)                                     to the extent Common Units are
transferred in accordance with the terms of the LLC Agreement, the transferring
TRA Holder shall have the option to assign to the transferee of such Common
Units the transferring TRA Holder’s rights under this Agreement with respect to
such transferred Common Units as long as such transferee has executed and
delivered, or, in connection with such transfer, executes and delivers, a
joinder to this Agreement, in form and substance reasonably satisfactory to the
Corporate Taxpayer, agreeing to become a “TRA Holder” for all purposes of this
Agreement, and

 

(ii)                                  any and all payments payable or that may
become payable to a TRA Holder pursuant to this Agreement that, once an Exchange
has occurred, arise with respect to the Exchangeable Units transferred in such
Exchange, may be assigned to any Person or Persons as long as any such Person
has executed and delivered, or, in connection with such assignment, executes and
delivers, a joinder to this Agreement, in form and substance reasonably
satisfactory to the Corporate Taxpayer, agreeing to be bound by Section 7.14 and
acknowledging specifically the terms of Section 7.6(b).

 

For these purposes, a pledge by a TRA Holder of some or all of its rights,
interests or entitlements under this Agreement to any U.S. bank in connection
with a bona fide loan or other indebtedness shall not constitute an assignment
of this agreement; provided that (y) if Common Units are transferred to such
U.S. bank as a result of a foreclosure or other action relating to such pledge,
such transfer shall be a transfer within the meaning of Section 7.6(a)(i) or (z)
if such U.S. bank becomes entitled to payments payable or that may become
payable to a TRA Holder as a result of

 

19

--------------------------------------------------------------------------------



 

such pledge, such U.S. bank will be treated as a Person to whom such payments
were assigned within the meaning of Section 7.6(a)(ii). For the avoidance of
doubt, if a TRA Holder transfers Common Units but does not assign to the
transferee of such Common Units the rights of such TRA Holder under this
Agreement with respect to such transferred Common Units, such TRA Holder shall
continue to be entitled to receive the Tax Benefit Payments, if any, due
hereunder with respect to, including any Tax Benefit Payments arising in respect
of a subsequent Exchange of, such Common Units.

 

(b)           Notwithstanding the foregoing provisions of this Section 7.6, no
assignee described in Section 7.6(a)(ii) shall have any rights under this
Agreement except for the right to enforce its right to receive payments under
this Agreement.

 

(c)           The Person designated as the Agent may not be changed without the
prior written consent of the Corporate Taxpayer and TRA Holders who would be
entitled to receive more than fifty percent (50%) of the aggregate amount of the
Early Termination Payments payable to all TRA Holders hereunder if the Corporate
Taxpayer had exercised its right of Early Termination on the date of the most
recent Exchange prior to such amendment (excluding, for purposes of this
sentence, all payments made to any TRA Holder pursuant to this Agreement since
the date of such most recent Exchange).

 

(d)           Except as otherwise specifically provided herein, all of the terms
and provisions of this Agreement shall be binding upon, shall inure to the
benefit of and shall be enforceable by the parties hereto and their respective
successors, assigns, heirs, executors, administrators and legal representatives.
The Corporate Taxpayer shall cause any direct or indirect successor (whether by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Corporate Taxpayer, by written agreement, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Corporate Taxpayer would be required to perform if no such
succession had taken place.

 

Section 7.7.           Amendments; Waivers. No provision of this Agreement may
be amended unless such amendment is approved in writing by each of the Corporate
Taxpayer and by TRA Holders who would be entitled to receive more than fifty
percent (50%) of the aggregate amount of the Early Termination Payments payable
to all TRA Holders hereunder if the Corporate Taxpayer had exercised its right
of Early Termination on the date of the most recent Exchange prior to such
amendment (excluding, for purposes of this sentence, all payments made to any
TRA Holder pursuant to this Agreement since the date of such most recent
Exchange); provided, however, that no such amendment shall be effective if such
amendment would have a disproportionate effect on the payments certain TRA
Holders will or may receive under this Agreement unless all such
disproportionately affected TRA Holders consent in writing to such amendment.

 

Section 7.8.           Titles and Subtitles. The titles of the sections and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.

 

Section 7.9.           Reconciliation. In the event that the Corporate Taxpayer
and the Agent or any TRA Holder (as applicable, the “Disputing Party”) are
unable to resolve a disagreement with

 

20

--------------------------------------------------------------------------------



 

respect to the calculations required to produce the schedules described in
Section 2.4, Section 4.4 and Section 6.2 within the relevant period designated
in this Agreement (“Reconciliation Dispute”), the Reconciliation Dispute shall
be submitted for determination to the Expert. The Expert shall be a partner or
principal in a nationally recognized accounting or law firm, and unless the
Corporate Taxpayer and the Disputing Party agree otherwise, the Expert shall
not, and the firm that employs the Expert shall not, have any material
relationship with the Corporate Taxpayer or the Disputing Party or other actual
or potential conflict of interest. If the parties are unable to agree on an
Expert within fifteen (15) calendar days of receipt by the respondent(s) of
written notice of a Reconciliation Dispute, the Expert shall be appointed by the
International Chamber of Commerce Centre for Expertise. The Expert shall resolve
(a) any matter relating to the Exchange Schedule or an amendment thereto or the
Early Termination Schedule or an amendment thereto within thirty (30) calendar
days, (b) any matter relating to a Tax Benefit Schedule or an amendment thereto
within fifteen (15) calendar days , and (c) any matter related to treatment of
any tax-related item as contemplated in Section 6.2 within fifteen (15) calendar
days, or, in each case, as soon thereafter as is reasonably practicable after
such matter has been submitted to the Expert for resolution. Notwithstanding the
preceding sentence, if the matter is not resolved before any payment that is the
subject of a disagreement would be due (in the absence of such disagreement) or
any Tax Return reflecting the subject of a disagreement is due, any portion of
such payment that is not under dispute shall be paid on the date prescribed by
this Agreement and such Tax Return may be filed as prepared by the Corporate
Taxpayer, subject to adjustment or amendment upon resolution. The costs and
expenses relating to the engagement of such Expert or amending any Tax Return
shall be borne by the Corporate Taxpayer except as provided in the next
sentence. The Corporate Taxpayer and the Disputing Party shall each bear its own
costs and expenses of such proceeding, unless (i) the Expert adopts such
Disputing Party’s position, in which case the Corporate Taxpayer shall reimburse
such Disputing Party for any reasonable out-of-pocket costs and expenses in such
proceeding, or (ii) the Expert adopts the Corporate Taxpayer’s position, in
which case such Disputing Party shall reimburse the Corporate Taxpayer for any
reasonable out-of-pocket costs and expenses in such proceeding. Any dispute as
to whether a dispute is a Reconciliation Dispute within the meaning of this
Section 7.9 shall be decided by the Expert. The Expert shall finally determine
any Reconciliation Dispute and the determinations of the Expert pursuant to this
Section 7.9 shall be binding on the Corporate Taxpayer and its Subsidiaries and
the Disputing Party and may be entered and enforced in any court having
jurisdiction.

 

Section 7.10.         Consent to Jurisdiction. Each party hereto irrevocably
submits to the exclusive jurisdiction of the United States District Court for
the State of Delaware and the state courts of the State of Delaware for the
purposes of any suit, action or other proceeding arising out of this Agreement
or any transaction contemplated hereby. Each party hereto further agrees that
service of any process, summons, notice or document by United States certified
or registered mail (in each such case, prepaid return receipt requested) to such
party’s respective address set forth in the Company’s books and records or such
other address or to the attention of such other person as the recipient party
has specified by prior written notice to the sending party shall be effective
service of process in any action, suit or proceeding in Delaware with respect to
any matters to which it has submitted to jurisdiction as set forth above in the
immediately preceding sentence. Each party hereto irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby in the United States District Court for the State of Delaware or the
state courts of the State of Delaware and hereby irrevocably and unconditionally
waives and agrees not to plead or claim

 

21

--------------------------------------------------------------------------------



 

in any such court that any such action, suit or proceeding brought in such court
has been brought in an inconvenient forum.

 

Section 7.11.         Waiver of Jury Trial. BECAUSE DISPUTES ARISING IN
CONNECTION WITH COMPLEX TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED
BY AN EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND
FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT
THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE,
TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, EACH PARTY TO THIS AGREEMENT (INCLUDING THE COMPANY) HEREBY WAIVES
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE BETWEEN OR AMONG ANY OF THE PARTIES HERETO, WHETHER ARISING
IN CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED OR
INCIDENTAL TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY AND/OR THE
RELATIONSHIPS ESTABLISHED AMONG THE PARTIES HEREUNDER.

 

Section 7.12.         Withholding. The Corporate Taxpayer shall be entitled to
deduct and withhold from any payment payable pursuant to this Agreement such
amounts as the Corporate Taxpayer is required to deduct and withhold with
respect to the making of such payment under the Code or any provision of U.S.
federal, state, local or non-U.S. Tax law. To the extent that amounts are so
withheld and paid over to the appropriate Taxing Authority by the Corporate
Taxpayer, such withheld amounts shall be treated for all purposes of this
Agreement as having been paid to the relevant TRA Holder.

 

Section 7.13.         Admission of the Corporate Taxpayer into a Consolidated
Group; Transfers of Corporate Assets.

 

(a)           If the Corporate Taxpayer becomes a member of an affiliated,
consolidated, combined, or unitary group of corporations that files a
consolidated, combined, or unitary income Tax Return pursuant to Sections 1501
et seq. of the Code or any corresponding provisions of U.S. state or local Tax
law, or would be eligible to become a member of such a group at the election of
one or members of that group, then, subject to the application of the Valuation
Assumptions upon a Change of Control: (i) the provisions of this Agreement shall
be applied with respect to the group as a whole; and (ii) Tax Benefit Payments,
Early Termination Payments and other applicable items hereunder shall be
computed with reference to the consolidated taxable income of the group as a
whole.

 

(b)           If any entity that is obligated to make a Tax Benefit Payment or
Early Termination Payment hereunder transfers one or more assets to a
corporation (or a Person classified as a corporation for Tax purposes) with
which such entity does not file a consolidated Tax Return pursuant to Section
1501 of the Code or any provisions of state or local Tax law, such entity, for
purposes of calculating the amount of any Tax Benefit Payment or Early
Termination Payment (e.g., calculating the gross income of the entity and
determining the Realized Tax Benefit or Realized Tax Detriment of such entity)
due hereunder, shall be treated as having disposed of such asset in a fully
taxable transaction on the date of such contribution. The consideration deemed
to

 

22

--------------------------------------------------------------------------------



 

be received by such entity shall be equal to the fair market value of the
contributed asset. Thus, for example, in determining the Hypothetical Tax
Liability of the entity, the taxable income of the entity shall be determined by
treating the entity as having sold the asset for its fair market value,
recovering any basis applicable to such asset (using the Tax basis that such
asset would have had at such time if no Basis Adjustments had been made), while
the Actual Tax Liability of the entity would be determined by recovering the
actual Tax basis of the asset that reflects any Basis Adjustments. For purposes
of this Section 7.13, a transfer of a partnership interest shall be treated as a
transfer of the transferring partner’s share of each of the assets and
liabilities of that partnership. If any entity that is obligated to make a Tax
Benefit Payment or Early Termination Payment hereunder transfers one or more
assets to a partnership (or a Person classified as a partnership for Tax
purposes), the principles of this Section 7.13(b) and this Agreement shall
govern the treatment of such transfer and any subsequent allocations of income,
gain, loss or deductions from such partnership to such entity.

 

Section 7.14.         Confidentiality.

 

(a)           The Agent, each TRA Holder and each of the TRA Holder’s assignees
acknowledges and agrees that the information of the Corporate Taxpayer is
confidential and, except in the course of performing any duties as necessary for
the Corporate Taxpayer and its Affiliates, as required by law or legal process
or to enforce the terms of this Agreement, such person shall keep and retain in
the strictest confidence and not disclose to any Person any confidential
matters, acquired pursuant to this Agreement, of the Corporate Taxpayer and its
Affiliates and successors, concerning the Company and its Affiliates and
successors or the TRA Holders, learned by the Agent or any TRA Holder heretofore
or hereafter. This Section 7.14 shall not apply to (i) any information that has
been made publicly available by the Corporate Taxpayer or any of its Affiliates,
becomes public knowledge (except as a result of an act of the Agent or a TRA
Holder in violation of this Agreement) or is generally known to the business
community and (ii) the disclosure of information (A) as may be proper in the
course of performing such TRA Holder’s obligations, or monitoring or enforcing
such TRA Holder’s rights, under this Agreement, (B) as part of such TRA Holder’s
normal reporting, rating or review procedure (including normal credit rating and
pricing process), or in connection with such TRA Holder’s or such TRA Holder’s
Affiliates’ normal fund raising, marketing, informational or reporting
activities, or to such TRA Holder’s (or any of its Affiliates’) Affiliates,
auditors, accountants, attorneys or other agents, (C) to any bona fide
prospective assignee of such TRA Holder’s rights under this Agreement, or
prospective merger or other business combination partner of such TRA Holder,
provided that such assignee or merger partner agrees to be bound by the
provisions of this Section 7.14, (D) as is required to be disclosed by order of
a court of competent jurisdiction, administrative body or governmental body, or
by subpoena, summons or legal process, or by law, rule or regulation; provided
that any TRA Holder required to make any such disclosure to the extent legally
permissible shall provide the Corporate Taxpayer prompt notice of such
disclosure, or to regulatory authorities or similar examiners conducting
regulatory reviews or examinations (without any such notice to the Corporate
Taxpayer), or (E) to the extent necessary for a TRA Holder to prepare and file
its Tax Returns, to respond to any inquiries regarding such Tax Returns from any
Taxing Authority or to prosecute or defend any Tax Proceeding with respect to
such Tax Returns. Notwithstanding anything to the contrary herein, the Agent
(and each employee, representative or other agent of Agent or its assignees, as
applicable) and each TRA Holder and each of its assignees (and each employee,
representative or other agent of such TRA Holder or its

 

23

--------------------------------------------------------------------------------



 

assignees, as applicable) may disclose to any and all Persons, without
limitation of any kind, the Tax treatment and Tax structure of the Corporate
Taxpayer, the Company, the Agent, the TRA Holders and their Affiliates, and any
of their transactions, and all materials of any kind (including opinions or
other Tax analyses) that are provided to the Agent or the TRA Holder relating to
such Tax treatment and Tax structure.

 

(b)           If the Agent or an assignee or a TRA Holder or an assignee commits
a breach, or threatens to commit a breach, of any of the provisions of this
Section 7.14, the Corporate Taxpayer shall have the right and remedy to have the
provisions of this Section 7.14 specifically enforced by injunctive relief or
otherwise by any court of competent jurisdiction without the need to post any
bond or other security, it being acknowledged and agreed that any such breach or
threatened breach shall cause irreparable injury to the Corporate Taxpayer or
any of its Subsidiaries or the TRA Holders and the accounts and funds managed by
the Corporate Taxpayer and that money damages alone shall not provide an
adequate remedy to such Persons. Such rights and remedies shall be in addition
to, and not in lieu of, any other rights and remedies available at law or in
equity.

 

Section 7.15.         No Similar Agreements. Neither the Corporate Taxpayer nor
any of its Subsidiaries shall enter into any additional agreement providing
rights similar to this Agreement to any Person (including any agreement pursuant
to which the Corporate Taxpayer is obligated to pay amounts with respect to tax
benefits resulting from any net operating losses or other tax attributes to
which the Corporate Taxpayer becomes entitled as a result of a transaction)
without the prior written consent of the TRA Holders who would be entitled to
receive more than fifty percent (50%) of the aggregate amount of the Early
Termination Payments payable to all TRA Holders hereunder if the Corporate
Taxpayer had exercised its right of early termination on the date of the most
recent Exchange (excluding, for purposes of this sentence, all payments made to
any TRA Holder pursuant to this Agreement since the date of such most recent
Exchange).

 

Section 7.16.         Change in Law. Notwithstanding anything herein to the
contrary, if, in connection with an actual or proposed change in law, a TRA
Holder reasonably believes that the existence of this Agreement could cause
income (other than income arising from receipt of a payment under this
Agreement) recognized by such TRA Holder upon any Exchange to be treated as
ordinary income rather than capital gain (or otherwise taxed at ordinary income
rates) for U.S. federal income and all applicable state and local Tax purposes
or would have other material adverse Tax consequences to the TRA Holder and/or
its direct or indirect owners, then at the election of the TRA Holder and to the
extent specified by the TRA Holder, this Agreement (i) shall cease to have
further effect with respect to such TRA Holder, (ii) shall not apply to an
Exchange by the TRA Holder occurring after a date specified by it, or (iii)
shall otherwise be amended in a manner determined by the TRA Holder to waive any
benefits to which such TRA Holder would otherwise be entitled under this
Agreement, provided that such amendment shall not result in an increase in or
acceleration of payments under this Agreement at any time as compared to the
amounts and times of payments that would have been due in the absence of such
amendment.

 

[Signature Pages Follow]

 

24

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Corporate Taxpayer, the Company, the Agent, and the TRA
Holders have duly executed this Agreement as of the date first written above.

 

 

CORPORATE TAXPAYER:

 

 

 

 

AdaptHealth Corp.

 

 

 

 

By:

/s/ Luke McGee

 

 

Name: Luke McGee

 

 

Title: Chief Executive Officer

 

 

 

 

COMPANY:

 

 

 

 

AdaptHealth Holdings, LLC

 

 

 

 

By:

/s/ Luke McGee

 

 

Name: Luke McGee

 

 

Title: Chief Executive Officer

 

 

 

 

AGENT:

 

 

 

 

By:

/s/ Gregg Holst

 

 

Name: Gregg Holst

 

 

Title: Chief Financial Officer

 

[The signatures of the TRA Holders are attached in Schedule A.]

 

Signature Page to Tax Receivable Agreement

 

--------------------------------------------------------------------------------



 

Schedule A

 

Holders and Outstanding Common Units

 

2321 Capital LLC

AMPEV LLC

BlueMountain Summit Opportunities Fund II (US) L.P.

Blue River NJ LLC

CFCP LLC

Fresh Pond Investment LLC

Jedi Enterprises, LLC

LBM DME Holdings LLC

Mayaid2001 LLC

McLarty Capital Partners SBIC, L.P

Ocean Rock NJ LLC

Plains Capital LLC

Quad Capital, LLC

Quadrant Management, Inc.

Verus Equity Holding Company LLC

Verus Note Holding Company LLC

Wheatfield LLC

 

Schedule A to Tax Receivable Agreement

 

--------------------------------------------------------------------------------



 

 

TRA HOLDER:

 

 

 

2321 CAPITAL LLC

 

 

 

By:

/s/ Luke McGee

 

 

Name: Luke McGee

 

 

Title: Manager

 

 

 

AMPEV LLC

 

 

 

By:

/s/ Jason Young

 

 

Name: Jason Young

 

 

Title:

 

 

 

BLUE RIVER NJ LLC

 

 

 

By:

/s/ Luke McGee

 

 

Name: Luke McGee

 

 

Title: Special Manager

 

 

 

BLUEMOUNTAIN SUMMIT OPPORTUNITIES FUND II (US) L.P.

 

 

 

By: BlueMountain Capital Management, LLC, its investment manager

 

 

 

By:

/s/ Richard Horne

 

 

Name: Richard Horne

 

 

Title: Deputy General Counsel, Tax

 

 

 

CFCP LLC

 

 

 

By:

/s/ Nicholas Gargano

 

 

Name: Nicholas Gargano

 

 

Title: COO

 

 

 

FRESHPOND INVESTMENTS LLC

 

 

 

By:

/s/ Luke McGee

 

 

Name: Luke McGee

 

 

Title: Authorized Signatory

 

 

 

JEDI ENTERPRISES LLC

 

 

 

By:

/s/ John M. Gvodas Jr.

 

 

Name: John M. Gvodas Jr.

 

 

Title: Member/Manager

 

Schedule A to Tax Receivable Agreement

 

--------------------------------------------------------------------------------



 

 

 

 

LBM DME HOLDINGS LLC

 

 

 

By:

/s/ Luke McGee

 

 

Name: Luke McGee

 

 

Title: Authorized Signatory

 

 

 

MAYAID2001 LLC

 

 

 

By:

/s/ Christopher Joyce

 

 

Name: Christopher Joyce

 

 

Title: Managing Member

 

 

 

MCLARTY CAPITAL PARTNERS SBIC. LP

 

 

 

By:

/s/ Christopher D. Smith

 

 

Name: Christopher D. Smith

 

 

Title: Co-Founder & President

 

 

 

OCEAN ROCK NJ LLC

 

 

 

By:

/s/ Luke McGee

 

 

Name: Luke McGee

 

 

Title: Authorized Signatory

 

 

 

PLAINS CAPITAL LLC

 

 

 

By:

/s/ Luke McGee

 

 

Name: Luke McGee

 

 

Title: Authorized Signatory

 

 

 

QUAD CAPITAL LLC

 

 

 

By:

/s/ Luke McGee

 

 

Name: Luke McGee

 

 

Title: Special Manager

 

 

 

QUADRANT MANAGEMENT, INC.

 

 

 

By:

/s/ Marco Vega

 

 

Name: Marco Vega

 

 

Title: COO

 

 

 

VERUS EQUITY HOLDING COMPANY LLC

 

 

 

By:

/s/ Richardson Roberts

 

 

Name: Richardson Roberts

 

 

Title:

 

Schedule A to Tax Receivable Agreement

 

--------------------------------------------------------------------------------



 

 

VERUS NOTE HOLDING COMPANY LLC

 

 

 

By:

/s/ Richardson Roberts

 

 

Name: Richardson Roberts

 

 

Title:

 

 

 

WHEATFIELD LLC

 

 

 

By:

/s/ Gregg Holst

 

 

Name: Gregg Holst

 

 

Title: Manager

 

Schedule A to Tax Receivable Agreement

 

--------------------------------------------------------------------------------